 In the Matter of AMERICAN CHAIN & CABLE COMPANY, INC.andFED-ERAL LABOR UNION 23732, AMERICAN FEDERATION OF LABOR,Case No.4-R-1595.Decided November 29, 1944Fisher, Ports, and May,byMr. Ralph F. Fisher,ofYork, Pa.,for the Company.Messrs. Edward DavisandThomas Mallon,of Philadelphia, Pa.,andMessrs. John Carl Foster, Jr.,andRussell S. Stine,of York, Pa.,for the A. F. of L.Mr. Harry Boyer,of Reading, Pa., for the C. I. 0.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon an amended petition duly filed by Federal Labor Union23732, American Federation of Labor, herein called the A. F. of L.,alleging that a question affecting commerce had arisen concerningthe representation of employees of American Chain & Cable Com-pany, Inc., York, Pennsylvania, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Herman Lazarus, Trial Examiner. Said hear-ipg was held at York, Pennsylvania, on October 24 and 25, 1944. TheCompany, the A. F. of L., and the United Steelworkers of America,herein called the C. I. 0.,1 appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing, the C. I. 0. moved to dismiss the petition on theground that its contract with the Company is a bar to the instant pro-ceeding.Ruling on the motion was reserved for the Board. Forreasons stated in Section III,infra,the motion is hereby denied.The Trial Examiner's rulings made at the hearing are free from1 The C.I.0 appeared in behalf of its Local 1852Priorto October21, 1943,an Inter-national representative was designatedby the CI.O. to supervise the affairs of Local1852,which presentlyrepresents the employeesof the E W Divisioninvolved herein59 N. L.R. B., No. 128.644 AMERICAN CHAIN & CABLE COMPANY, INC.645prejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board snakes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Chain & Cable Company, Inc., a New York corporation,is engaged in the manufacture of chains, cranes, garage equipment,and malleable castings.It operates 20 plants located in various partsof the United States, Canada, and England, including 3 plants atYork, Pennsylvania.We are concerned here with the E. W.. Divisionat York, Pennsylvania.During the past year, the Company's E. W.Division used raw materials valued in excess of $500,000, 10 percentof which was shipped to it from points outside the Commonwealth ofPennsylvania.During the same period, the E. W. Division producedfinished products valued in excess of $500,000, 95 percent of which wasshipped to points outside the Commonwealth.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDFederal Labor Union 23732, affiliated with the American Federa-tion of Labor, is a labor organization admitting to membership em-ployees of the Company.United Steelworkers of America, affiliated with the Congress of.Industrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn October 21, 1943, the Company and the C. I. O. executed a col-lective bargaining contract covering the production and maintenanceemployees of the E. W. Division.2The contract contained the fol,lowing clause :The 1943 agreement shall continue until changed or terminatedas follows: (a) either party may subsequent to July 1, 1944, at anytime and from time to time give ten (10) days written notice tothe other party of the time for the commencement of a confer-ence of the parties for the purpose of negotiating the terms andconditions of a change of the 1943 agreement, which conference2The contract was signed by the officers and representatives of Local 1852 and by theInternational representatives of the C. I O. X646DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall be at the office of the Company in York, Pennsylvania, un-less otherwise mutually agreed, and (b) if because of failure toagree, the 1943 agreement is not changed by written agreemententered into by the Company and the Union within 20 days fromthe giving of said notice, then, unless extended by mutual agree-ment between the parties, the 1943 agreement and all the provi-sions thereof shall terminate upon the expiration of 20 days fromthe giving of said noticesOn July 3, 1944, the C. I. O., by letter, notified the Company of itsdesire to negotiate a new contract for the E. W. Division, negotiationsto commence on July 14, 1944.On July 15, 1944, the day after ne-gotiations were to commence, the Company wrote a letter to theC. I. O. confirming a telephone conversation on that date and agree-ing that "negotiations between United Steelworkers of America,Local Union No. 1852 and our Company be postponed and the presentagreement be extended pending the issuance of a Directive Order ofthe NationalWar Labor Board." On July 13 and 20, 1944, the'C.I.O. filed petitions with the N. W. L. B. requesting an interimdirective order for the extension of existing collective bargainingagreements, including those of the Company.On August 9,'1944,the A. F. of L. requested recognition and on August 18, 1944, filedits petition.On September 5, 1944, the N. W. L. B. issued an interimdirective order directing the continuance of the terms of the 1943contract between the Company and Local 1852 until the execution ofa new contract.The Company contends that its contract with Local 1852 and thesubsequent proceeding before the N. W. L. B. constitute a bar to theinstant proceeding.We do not agree with these contentions.TheBoard has repeatedly held that mere submission of a dispute to theN.W. L. B. for adjudication, or the pendency of a case before thatAgency, does not require the Board to delay or refuse to proceed to animmediate determination of a collective bargaining representativewhere there exists a valid question concerning representation.-' Inview of the C. I. O,'s contractual relations with the Company since1938, it is clear that it has obtained for the employees substantial bene-fits of representation throughout that period.Thus, the C. I. O. is notin the position of a newly certified representative which is entitled toa reasonable opportunity to act as the exclusive representative andsecure for the employees the benefits of representation 5Moreover, onJuly 3, 1944, pursuant to the terms of the 1943 contract, the partiesevinced an intention to terminate such contract and to enter into nego-tiations for a new one; thus, on August 9, 1944, when the A. F. of L.8 Since the notice was given on July 3, 1944, the termination date would be July 23,1944.4SeeMatter of Caterpillar Tractor Company,57 N. L.R. B. 1798.1SeeMatter of Allis-Chalmers Manufacturing Company,50 N. L.R. B. 306. AMERICAN CHAIN & CABLE COMPANY, INC.647requested recognition and on August 18, 1944, when it filed its petition,both of which events occurred prior to the issuance of the interim orderby the N. W. L. B., a question concerning representation arose.Evenif we are to assume that the letter of July 15, 1944, from the Companyto the C. 1. 0., constituted a sufficient written agreement to continue the1943 contract in effect pending the interim order of the N. W. L. B., itstillwould not serve as a bar to the instant proceeding since it wouldbe an extension of the 1943 contract for an indefinite period .e In viewof these circumstances, we find that neither the 1943 contract nor thesubsequent order of the N. W. L. B. constitutes a bar to the instantproceeding.?A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the A. F. of L. represents a substantial number ofemployees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe A. F. of L. seeks a unit of all production and maintenance em-ployees of the Company's E. W. Division, excluding executives, fore-men, assistant foremen, salaried employees, and plant-protection em-ployees.The Company, on the other hand, contends that the appro-priate unit should include the production and maintenance employees.in all of the Company's three plants comprising the York Division.The C. I. 0. takes no position with respect to the appropriate unit.During the period from 1938 to 1943, the E. W. Division, the W. M.Plant, and the foundry, comprising the York Division, were bar-gained for as a multiple-plant unit by Local 1852.However, in 1943,the -employees of the W. M. Plant and the foundry broke away fromthe employees of the E. W. Division and formed a bargaining unitof their own, separate and distinct from the employees of the E. W.Division, and were granted a charter as Local 3066.The employeesof the E. W. Division, thereupon, withdrew from any further nego-tiations involving the employees of the other two plants. Subse-quently, separate contracts were executed in behalf of Local 1852covering employees of the E. W. Division, and in behalf of Local3066 covering the employees of the W. M. Plant and the foundry, asdistinct units.Although the foregoing collective bargaining history shows thatthe employees of the E. W. Division can properly function as part of6 SeeMatter of Eicor, Inc,46 N. L. R. B. 1035;Matter of Rheem Manufacturing Com-pany,56 N L.R. B. 159.7SeeMatter of Caterpillar Tractor Company,footnote 4,supra.'The Field Examiner reported that the A.F. of L. submitted 686 cards,all dated inAugust 1944; and that there are 1,204 employees in the claimed appropriate unit. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDamultiple-plant unit, the more recent breaking away by the em-ployees of the W. M. Plant and the foundry from the E. W. Divisionindicates a distinct cleavage between the two groups.The establish-ment of separate bargaining units as a result of this cleavage is clearlyshown by the subsequent withdrawal of the E. W. Division fromnegotiations involving theW. M. Plant and the foundry and theexecution of separate contracts by the Company and the respective^C. I. O. locals.Neither the C. I. O. nor its Locals 1852 and 3066have expressed any desire to change the bargaining units thus estab-lished.Since the alleged close integration between the operations ofthe E. W. Division and the two other operating plants of the Companyapparently has not impeded the functioning of the E. W. Divisionas a separate unit, we see no reason to find, under the circumstanceshere present, that only a single multiple-plant unit is appropriate.We. find that all production and maintenance employees of theCompany's E. W. Division, but excluding executives, foremen, assist-ant foremen, salaried employees, plant-protection employees, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Chain& Cable Company, Inc., York, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region, actingin this matter as agent for the National Labor Relations Board, and AMERICAN CHAIN & CABLE COMPANY,INC.649subject to Article III, Sections 10 and 11, of said Rules and Regula-tions,among the employees in the unit found appropriate in SectionIV, above, who were em ployed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excludingany who havesince quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by FederalLabor Union 23732, A. F. of L., or by United Steelworkers of America,C. I. 0., for the purposes of collective bargaining,or by neither .99The A.F. of L and the C I. 0 requested that they be designated on the ballot as setforth aboveThe request is hereby granted